DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 5, 2020.  As directed by the amendment: claim(s) 1 and 16-17 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-48 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-48 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-33 and 37-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0032168 A1) in view of Kohli (US 2017/0000359 A1) and Cronin (US 2017/0330297 A1) and Leipzig (US 2012013/0065569 A1).
Regarding claim 1, 16 and 17, Kim discloses a first electronic device (e.g. Fig 1-3:10), comprising: a display (e.g. [0013]; Fig 1-3:14); one or more input devices (e.g. [0112]); one or more processors (e.g. [0018]-[0022] the controller is synonymous with a processor as it is able to process the data as detailed in [0020]); and memory (a non-transitory computer readable storage medium) storing one or more programs configured to be executed by one or more processors (e.g. Fig 6:1251 [0023]-[0027]; [0101]-[0104]), the one or more programs including instructions (a method (e.g. [0009]; [0029]-[0030])) for: capturing biometric information with the biometric sensor of the first electronic device (e.g. [0009]; [0014]; [0070]-[0075] 123); in response to capturing the biometric information with the biometric sensor, displaying, on the display, a first user interface that includes a representation of an evaluation of a medical characteristic, wherein a type of the evaluation of the medical characteristic is determined based on the biometric information captured by the biometric sensor (e.g. Fig 19; [0020]; [0121]; [0123]). Kim is silent regarding while displaying the first user interface that includes the representation of the evaluation of the medical characteristic, detecting, via the one or more input devices, a sequence of one or more inputs directed to adding user-specified symptoms to the evaluation of the medical characteristic; and in response to detecting the sequence of one or more inputs directed to adding user-specified symptoms: in accordance with a determination that at least one of the user-specified symptoms satisfy respective criteria: displaying, on the display, a second user interface that 
However, Kohli discloses a comprehensive body vital sign monitoring system that includes displaying the first user interface that includes the representation of the evaluation of the medical characteristic (e.g. Fig 4E; [0137]), detecting, via the one or more input devices, a sequence of one or more inputs directed to adding user-specified symptoms to the evaluation of the medical characteristic (e.g. Fig 4F-R); and in response to detecting the sequence of one or more inputs directed to adding user-specified symptoms: in accordance with a determination that at least one of the user-specified symptoms satisfy respective criteria: displaying, on the display, a second user interface that includes a recommendation for seeking immediate medical attention (e.g. Fig 3E-F); and in accordance with a determination that the user-specified symptoms do not satisfy the respective criteria: displaying, on the display, the first user interface that includes the representation of the evaluation of the medical characteristic, wherein the first user interface includes an indication of the user-specified symptoms; and forgoing displaying, on the display, the second user-interface (e.g. Fig 3A; Fig 4U/AD).
Additionally, Cronin discloses software to be utilizes on a wearable device that implements rules and thresholds and in accordance with a determination that at least the user receives an alert or text message that a doctor should be contacted if there’s a rule not being met or exceeded and then can automatically trigger a phone call or email to the doctor).
Furthermore, Leipzig discloses an emergency message button utilizes on a wireless communications device wherein the user interface includes an affordance, that when activated by a user, initiates a process for seeking immediate medical attention and a second affordance that, when activated by a user, forgoes seeking immediate medical attention (e.g. [0220]-[0224]; Fig 9 the system poses a response to the user based on criteria to show this prompt to a user which allows them to seek immediate medical attention i.e. 911 or to forgo seeking the immediate medical by answering the question that the user is ok). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device and method of Kim to incorporate the teachings of Kohli, Cronin and Leipzig to have system that while displaying the user interface that includes the representation of the evaluation of the medical characteristic, detecting, via the one or more input devices, a sequence of one or more inputs to add user-specified symptoms to the evaluation of the medical characteristic; and in accordance with a determination that at least one of the user-specified symptoms meet respective criteria, displaying, on the display, a first user interface that includes an affordance that, when activated by a user, initiates a process for seeking immediate medical attention; and in accordance with a determination that the user-specified symptoms do not meet the 
Regarding claims 5, 22, and 37, Modified Kim discloses wherein the medical characteristic includes a heart rhythm characteristic and a heart rate characteristic, and wherein the displayed representation of the evaluation of the medical characteristic includes a heart rhythm evaluation summary and a heart rate evaluation summary (e.g. Kim: Fig 19; [0007]; [0072]; Kohli: [0165]-[0166]).
Regarding claims 6, 23, and 38, Modified Kim discloses wherein the heart rhythm evaluation summary is displayed with a first visual characteristic and the heart rate evaluation summary is displayed with the first visual characteristic when the heart rhythm evaluation corresponds to an abnormal result and the heart rate evaluation corresponds to an abnormal result (e.g. Kim: Fig 19; incompletion).
Regarding claims 7, 24, and 39, Modified Kim discloses wherein the heart rhythm evaluation summary is displayed with the first visual characteristic and the heart rate evaluation summary is not displayed with the first visual characteristic when the heart rhythm evaluation corresponds to an abnormal result and the heart rate evaluation corresponds to a normal result (e.g. Kim: Fig 19; completion).
Regarding claims 8, 25, and 40, Modified Kim discloses wherein the heart evaluation summary is displayed with the first visual characteristic and the heart rhythm evaluation summary is not displayed with the first visual characteristic when the heart Kim: Fig 19; the device of Kim displays completion or incompletion based on the evaluation that is determined by the device).
Regarding claims 9, 26, and 41, Modified Kim discloses wherein the heart rate evaluation summary is displayed with a first visual characteristic and the heart rhythm evaluation summary is displayed with the first visual characteristic when the heart rate evaluation correspond to a highly abnormal result such that a determination cannot be made on the heart rhythm evaluation (e.g. Kim: Fig 19; the device of Kim displays completion or incompletion based on the evaluation that is determined by the device).
Regarding claims 10, 27, and 42, Modified Kim discloses wherein the one or more programs further include instructions for: in accordance with a determination that the evaluation of the medical characteristic cannot be determined, displaying, in the representation of the evaluation, an indication that the evaluation was inconclusive (e.g. Kim: [0070] lines 33-40 Kim: Fig 19; the device of Kim displays completion or incompletion based on the evaluation that is determined by the device).
Regarding claims 11, 28, and 43, modified Kim discloses wherein the evaluation of the medical characteristic is a normal result and wherein the sequence of one or more inputs to add the user-specified symptoms is detected while displaying the representation of the evaluation corresponding to the normal result (e.g. Kohli: Fig 4E-F).
Regarding claims 12, 29, and 44, modified Kim discloses wherein the one or more programs further include instructions for: while displaying the first user interface that includes representation of the evaluation of the medical characteristic, detecting, Kim: [0018] the user activation is considered the fingerprint input); and in response to detecting the user activation of the information affordance, displaying, on the display, text information related to the evaluation (e.g. Kim: [0018]; [0107]).
Regarding claims 14, 31, and 46, modified Kim discloses wherein one or more programs further include instructions for: subsequent to detecting the sequence of one or more inputs, detecting a user activation of a confirmation button (e.g. Kim: [0011]; [0130] the fingerprint information is confirmation that it is the actual user submitting the information); and in response to detecting the user activation of the confirmation button, transmitting the evaluation of the medical characteristic from the first electronic device to a second electronic device for display of a corresponding representation of the evaluation of the medical characteristic on the second electronic device (e.g. Kim: [0130]).
Regarding claims 15, 32, and 47, modified Kim discloses wherein the user-specified symptoms cannot be modified after detecting the user activation of the confirmation button (e.g. Kim: [0130] Tran: [0080]; [0083] the user sends the information to the medical staff therefore the user would not be able to modify the data sent and would have to send new data).
Regarding claims 18, 33 and 48, modified Kim discloses wherein the process for seeking immediate medical attention comprises an operation selected from the group consisting of: a call to a medical care number, a call to an emergency contact number, or a call to 911 (e.g. Cronin: [0070]).
Claim 2-3, 19-20, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kohli, Cronin, and Leipzig as applied to claim 1 above, and further in view of Brumback (US 2014/0142403 A1).
Regarding claims 2, 19, and 34, modified Kim is silent regarding wherein the one or more programs further include instructions for: while displaying, on the display, the first user interface that includes the representation of the evaluation of the medical characteristic, detecting, via a first input device, a scrolling input; in response to detecting the scrolling input, scrolling the first user interface that includes the representation of the evaluation of the medical characteristic; and displaying, on the display, an add-symptom affordance for adding the user-specified symptoms to the evaluation. Modified Kim does disclose the use of scrolling of the display based on the rotation of the stem (e.g. Kim: [0021]; [0122]) and the ability to input symptoms from the user (e.g. Kohli: Fig 4F-R).
However, Brumback discloses a biometric monitoring device wherein the representation of the medical characteristic is displayed and in which haptic feedback (i.e. tapping or scrolling) such that it can go change the display or operation of the device such as accepting other input for the device (e.g. col 11 lines 43-67 and col 12 lines 1-3) and allowing the user to explore through more than one display page (e.g. col 3 lines 66-67 and col 4 lines 1-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Kim to incorporate the teachings of Brumback wherein the representation of the medical characteristic is displayed and in which haptic feedback such that it can go change the display or operation of the device 
Regarding claims 3, 20, and 35, newly modified Kim discloses wherein the one or more programs further include instructions for: further in accordance with a determination that the user-specified symptoms do not satisfy the respective criteria, detecting via one or more input devices, a scrolling gesture (e.g. Kim:  [0021]; [0122] Brumback: col 6 lines 6-13 wherein the criteria is a threshold); and in response to detecting, via the one or more input devices, the scrolling gesture, displaying, on the display, an option for seeking medical attention (e.g. Kohli: Fig 3E-F Cronin: [0070]; Leipzig: [0220]-[0224]; Fig 9).
Claims 4, 21, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view or Kohli, Cronin and Leipzig as applied to claim 1 above, and further in view of Kehr (US 5,642,731).
Regarding claims 4, 21, and 36, modified Kim is silent regarding wherein the user-specified symptoms include a first symptom corresponding to a serious symptom, and wherein a first representation of the one or more representations of user-specified symptoms corresponding to the first symptom is displayed with a first visual characteristic.
However, Kehr discloses an apparatus and method for monitoring the management of a disease where the user-specified symptoms include a first symptom corresponding to a serious symptom, and wherein a first representation of the one or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Kim to incorporate the teachings of Kehr wherein the user-specified symptoms include a first symptom corresponding to a serious symptom, and wherein a first representation of the one or more representations of user-specified symptoms corresponding to the first symptom is displayed with a first visual characteristic for the purpose of getting accurate updated information from the user.
Claims 13, 30, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view or Kohli, Cronin and Leipzig as applied to claim 1 above, and further in view of Tran (US 2018/0001184 A1).
Regarding claims 13, 30, and 45, modified Kim is silent regarding wherein the one or more programs further include instructions for: upon capturing the biometric information with the biometric sensor, automatically disabling a wireless communication radio of the first electronic device and preventing notification from being displayed; and upon completing capturing the biometric information, automatically re-enabling the wireless communication radio and allowing notifications to be displayed.
However, Tran discloses a smart device wherein the one or more programs further include instructions for: upon capturing the biometric information with the biometric sensor, automatically disabling a wireless communication radio of the first electronic device and preventing notification from being displayed; and upon completing capturing the biometric information, automatically re-enabling the wireless the device follows a protocol for the wireless communication component of the device to determine when it should be in the ON state or the OFF state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kim to incorporate the teachings of Tran wherein the one or more programs further include instructions for: upon capturing the biometric information with the biometric sensor, automatically disabling a wireless communication radio of the first electronic device and preventing notification from being displayed; and upon completing capturing the biometric information, automatically re-enabling the wireless communication radio and allowing notifications to be displayed for the purpose of transmitting data periodically (e.g. Tran: [0051]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								February 4, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792